--------------------------------------------------------------------------------

EXHIBIT 10.3
 
ASSISTED LIVING CONCEPTS, INC.


2012 TANDEM STOCK OPTION/STOCK APPRECIATION RIGHTS AWARD AGREEMENT
 

Employee: NAME

Number of Stock Options/SARs: # of shares Approval Date:  March 15, 2012
Exercise Price:   $17.01

                                                                                                                                                                                              
This Tandem Stock Option/Stock Appreciation Rights Award Agreement (the “Award
Agreement”) is entered into as of March 15, 2012, between Assisted Living
Concepts, Inc. (“ALC”) and Employee pursuant to the Assisted Living Concepts,
Inc. 2006 Omnibus Incentive Compensation Plan (the “Plan”).  In consideration of
the mutual promises and covenants made in this Award Agreement and the mutual
benefits to be derived from this Award Agreement, ALC and the Employee agree as
follows:


THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 17 OF THIS AWARD AGREEMENT.  BY SIGNING YOUR NAME BELOW, YOU
WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT.
 
1.             Definitions.  Capitalized terms used in this Award Agreement that
are not defined in this Award Agreement have the meanings as used or defined in
the Plan.  As used in this Award Agreement, the following terms have the
meanings set forth below:
 
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
 
“Committee” means the Compensation/Nominating/Governance Committee of the Board
of Directors of ALC (the “Board”), or such other committee of the Board as may
be designated by the Board from time to time to administer the Plan.


“Common Stock” means Class A common stock of ALC, par value $0.01 per share.


“Determination Date” means the date during the first quarter of 2013, as
determined by the Committee, on which the Committee determines whether
Performance Criteria with respect to the Performance Period have been achieved.
 
“Fair Market Value” means the closing market price per Share as reported on the
New York Stock Exchange (or other relevant exchange) on the applicable date or,
in the event there shall be no public market for the Shares on the applicable
date, the fair market value of the Shares as determined in good faith by the
Committee.


“Performance Period” means the period from January 1, 2012 through December 31,
2012.
 
“Share” means a share of Common Stock.
 
2.             Grant of Award.  This Award Agreement sets forth the terms and
conditions of an award (the “Award”) under the Plan to the Employee as of the
Approval Date of:
 
a.           Stock Options.  The right and option (the “Stock Options”) to
purchase up to _________ Shares at the Exercise Price per Share.  Each Stock
Option is a Nonqualified Stock Option.  Unless earlier terminated pursuant to
the terms of this Award Agreement, the Stock Options shall expire on the fifth
anniversary of the Approval Date.
 
 
1

--------------------------------------------------------------------------------

 
 
            b.           Stock Appreciation Rights.  Each Stock Option includes
a stock appreciation right (“SAR”) at the price per Share equal to the Exercise
Price.  The SAR constitutes an unfunded and unsecured promise of ALC to deliver
(or cause to be delivered) to Employee a whole number of Shares, cash or a
combination of Shares and Cash at the time such SAR vests and is exercised, as
provided herein, equal in value to the excess, if any, of the Fair Market Value
per Share over the Exercise Price per Share of the SAR.  Fractional shares will
not be delivered and the number of Shares to be delivered upon any exercise by
you of SARs subject to this Award shall be rounded down to the nearest whole
Share.  The Committee has sole discretion to deliver such value in Shares, cash,
or a combination of Shares and cash.  Until such delivery, Employee has only the
rights of a general unsecured creditor and no rights as a stockholder of
ALC.  Unless earlier terminated pursuant to the terms of this Award Agreement,
the SARs shall expire on the fifth anniversary of the Approval Date.
 
c.           Tandem Stock Option/Stock Appreciation Rights.  An SAR with respect
to a Share shall vest, become exercisable, and terminate at the same times and
under the same terms as the Stock Option such Share is subject to.  The exercise
of a Stock Option with respect to any Share shall cause the related SAR to
automatically terminate and the exercise of an SAR with respect to any Share
shall cause the related Stock Option to automatically terminate.  Only one Stock
Option or one SAR, and not both, may be exercised with respect to any Share that
is subject to a Stock Option under this Award Agreement.  The tandem Stock
Option and SAR rights with respect to a Share are referred to in this Award
Agreement as the “Stock Option/SAR.”
 
d.           Award Subject to Both Time- and Performance-Based Vesting.  The
Award is subject to both time-based and performance-based vesting.  Except as
otherwise provided in any individual employment agreement between you and ALC or
any of its Affiliates (an “Employment Agreement”):
 
(i)            Time-Based Vesting.  One fifth (1/5) of the Award (the
“Time-Based Award”) shall become exercisable as follows: one-third of the Shares
covered thereby (rounded up to the next whole Share) on March 15, 2013, an
additional one-third of such Shares (rounded up to the next whole Share) on
March 15, 2014, and the remainder of such Shares on March 15, 2015, subject in
each case to the prior termination of the Stock Option/SAR.
 
(ii)           Performance-Based Vesting.  The vesting of your rights with
respect to four fifths (4/5) of the Award (the “Performance-Based Award”) is
contingent on the attainment of performance goals set forth on Exhibit A to this
Award Agreement (the “Performance Criteria”).  Accordingly, unless otherwise
provided in your Employment Agreement, your rights with respect to the
Performance-Based Award will not become vested on the Determination Date unless
the Committee determines that the Performance Criteria with respect to the
Performance Period have been attained.  Furthermore, pursuant to Section 6 and
except as otherwise provided in your Employment Agreement, in order for any of
your rights with respect to the Performance-Based Award to become vested on the
Determination Date, you must be employed by ALC or an Affiliate on the
Determination Date.  If, on the Determination Date, the Committee determines in
its sole discretion that any of your rights with respect to the
Performance-Based Award remain unvested, your rights with respect to such Stock
Options/SARs shall immediately terminate, and you will be entitled to no further
payments or benefits with respect thereto.  If the Committee determines that the
threshold level Performance Criteria specified in Exhibit A has been attained
for the Performance Period, the Committee will then determine the whole number
of Stock Options/SARs that vest on the Determination Date, up to the maximum
number listed on the first page of this Award Agreement, using the formula set
forth in Exhibit A.  Unless earlier terminated, any Stock Options/SARs included
in the Performance-Based Award that the Committee determines to be vested as of
the Determination Date shall become exercisable as follows: one-third of the
Shares covered thereby (rounded up to the next whole Share) on March 15, 2013,
an additional one-third of such Shares (rounded up to the next whole Share) on
March 15, 2014, and the remainder of such Shares on March 15, 2015, subject in
each case to the prior termination of the Stock Option/SAR.
 
 
2

--------------------------------------------------------------------------------

 
 
            e.           Exercisability Upon Death, Disability or Change of
Control.  Notwithstanding the foregoing, the Stock Options/SARs, to the extent
outstanding, shall become immediately vested and fully exercisable upon (a) a
Change of Control or (b) a Termination of Employment due to death or
Disability.  For purposes of this Award Agreement, Disability means (1)
"Disability" as defined in your Employment Agreement, or (2) if there is no such
employment or similar agreement or it does not define "Disability," permanent
and total disability as determined under ALC's long-term disability plan
applicable to Employee.  For purposes of this Award Agreement, Termination of
Employment means the termination of Employee’s employment with, or performance
of services for, ALC and any of its Subsidiaries or Affiliates.  A participant
employed by, or performing services for, a Subsidiary or an Affiliate shall also
be deemed to incur a Termination of Employment if the Subsidiary or Affiliate
ceases to be such a Subsidiary or an Affiliate, as the case may be, and the
participant does not immediately thereafter become an employee of, or
service-provider for, ALC or another Subsidiary or Affiliate.  Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among ALC and its Subsidiaries and Affiliates shall not be considered
Terminations of Employment.
 
f.           Suspension or Termination of Stock Options/SARs.  If at any time
(including after a notice of exercise has been delivered) the Committee,
including any administrator authorized pursuant to Section 3(e) of the Plan (any
such person, an “Authorized Officer”), reasonably believes that Employee has
committed an act of misconduct as described in this Section, the Committee or
Authorized Officer may suspend the Employee’s right to exercise any Stock
Option/SAR pending a determination of whether an act of misconduct has been
committed.  If the Committee or an Authorized Officer determines Employee has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to ALC, breach of fiduciary duty or deliberate disregard of ALC
rules resulting in loss, damage or injury to ALC, or if Employee makes an
unauthorized disclosure of any ALC trade secret or confidential information,
engages in any conduct constituting unfair competition, or induces a customer to
breach a contract with ALC, neither Employee nor his or her estate shall be
entitled to exercise any Stock Option/SAR whatsoever.  In addition, if Employee
is designated an “executive officer” by the Board and if the Committee
determines that Employee engaged in an act of embezzlement, fraud or breach of
fiduciary duty during Employee’s employment that contributed to an obligation to
restate ALC’s financial statements (“Contributing Misconduct”), Employee shall
be required to repay ALC, in cash and upon demand, the Option Proceeds (as
defined below) resulting from the sale or other disposition (including to ALC)
of Shares issued or issuable upon exercise of a Stock Option or SAR if the sale
or disposition was effected during the twelve-month period following the first
public issuance or filing with the Securities and Exchange Commission of the
financial statements required to be restated.  The term “Option Proceeds” means,
with respect to any sale or other disposition (including to ALC) of Shares
issued or issuable upon exercise of a Stock Option or SAR, an amount determined
appropriate by the Committee to reflect the effect of the restatement on ALC’s
stock price, up to the amount equal to the number of Shares sold or disposed of
multiplied by the difference between the market value per Share at the time of
such sale or disposition and the exercise price.  The return of Option Proceeds
is in addition to and separate from any other relief available to ALC due to the
executive officer’s Contributing Misconduct.  Any determination by the Committee
with respect to the foregoing shall be final, conclusive and binding on all
interested parties.
 
3.            The Plan.  This Award is made pursuant to the Plan, all the terms
of which are hereby incorporated in this Award Agreement.  In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern; provided, however, that,
notwithstanding the foregoing, it is understood that the provisions of Section
6(i)(vi)(D) of the Plan, including but not limited to the concept of “negative
discretion,” shall not be applicable to the Stock Options/SARs.  In the event of
any conflict between the terms of this Award Agreement and the terms of any
Employment Agreement, the terms of your Employment Agreement will govern.
 
4.           Exercise of the Stock Options.
 
a.           Stock Options as to which the Employee is vested, which have become
exercisable, and which have not terminated may be exercised by delivery to the
Secretary of ALC of a written or electronic notice, complying with the
applicable procedures established by the Committee or ALC, stating the number of
whole Shares to be purchased pursuant to this Award Agreement and the date on
which the Employee wants to exercise the Stock Option and accompanied by payment
of the full purchase price of the Shares to be purchased.


 
3

--------------------------------------------------------------------------------

 
 
b.           The full purchase price of the Stock Option (the Exercise Price
multiplied by the number of Stock Options exercised) shall be paid in cash, by
wire transfer, or by certified check or bank draft payable to the order of ALC,
by exchange of Shares of unrestricted Common Stock of ALC already owned by the
Employee and having an aggregate Fair Market Value equal to the full purchase
price, or by any other procedure approved by the Committee, or by a combination
of the foregoing.


c.           Employees who are not Executive Officers (as such term is defined
the by Securities and Exchange Commission) may also give notice and make payment
through a brokerage firm pursuant to an arrangement approved by ALC in advance.


5.             Exercise of Stock Appreciation Rights.  SARs as to which the
Employee is vested, which have become exercisable, and which have not terminated
may be exercised by delivery to the Secretary of ALC of a written or electronic
notice, complying with the applicable procedures established by the Committee or
ALC, stating the whole number of SARs that are thereby exercised.  Upon
exercise, ALC shall deliver to Employee or Employee’s legal representative, at
the absolute discretion of the Committee, either (i) the number of Shares
(rounded down to the nearest whole Share) (the “Number of Equivalent Shares”)
equal to (x) (A) the excess, if any, of the Fair Market Value per Share on the
exercise date over the Exercise Price per Share of the SAR, multiplied by (B)
the number of SARs being exercised pursuant to such notice, divided by (y) the
Fair Market Value per Share on the exercise date, (ii) cash equal to the Fair
Market Value per Share on the exercise date multiplied by the Number of
Equivalent Shares, or (iii) any combination of cash and Shares with an aggregate
value equal to the Fair Market Value per Share on the exercise date multiplied
by the Number of Equivalent Shares.


6.             Expiration of Stock Options/SARs.  Unless the Committee
determines otherwise and except as otherwise provided in Section 7 or in your
Employment Agreement, unexercised Options/SARs expire (i) automatically on the
date of your Termination of Employment for Cause (as defined in your Employment
Agreement or, if your Employment Agreement does not contain a definition of
Cause, as determined according to Section 7(e) hereof) or (ii) 90 days after the
effective date of your Termination of Employment for any reason other than
Cause; provided that any portion of the Stock Options/SARs that is not vested as
of such effective date ceases vesting and terminates immediately; and provided
further that all Options/SARs will automatically expire on the fifth anniversary
of this Award Agreement.


7.            Termination of Employment.


a.           If the Employee incurs a Termination of Employment due to
Disability, the Stock Options/SARs, to the extent outstanding at the time of
such Termination of Employment, shall become immediately vested and fully
exercisable and may be exercised by the Employee at any time prior to the first
to occur of (i) one year after such Termination of Employment or (ii) the
expiration date of the Stock Options/SARs, and shall thereafter expire.


b.           If the Employee incurs a Termination of Employment due to death,
the Stock Options/SARs, to the extent outstanding at the time of such
Termination of Employment, shall become immediately vested and fully exercisable
and may be exercised by the Employee's estate or by a person who acquired the
right to exercise such Stock Options/SARs by bequest or inheritance or otherwise
by reason of the death of the Employee at any time prior to the first to occur
of (i) one year after such Termination of Employment or (ii) the expiration date
of the Stock Options/SARs, and shall thereafter expire.


c.           If the Employee incurs a Termination of Employment due to
retirement at or after age 65, the portion of the Stock Options/SARs, if any,
which is exercisable at the time of such Termination of Employment may be
exercised at any time prior to the first to occur of (i) three years after such
Termination of Employment or (ii) the expiration date of the Stock Options/SARs,
and shall thereafter expire.  Any portion of the Stock Options/SARs that is not
exercisable at the time of such Termination of Employment due to retirement at
or after age 65 shall expire as of such Termination of Employment.


d.           If the Employee incurs a voluntary Termination of Employment by the
Employee (other than retirement at or after age 65), the portion of the Stock
Options/SARs, if any, which is exercisable at the time of such Termination of
Employment may be exercised at any time prior to the first to occur of (i) 30
days after such Termination of Employment or (ii) the expiration date of the
Stock Options/SARs, and shall thereafter expire.  Any portion of the Stock
Option/SAR that is not exercisable at the time of such Termination of Employment
shall expire as of such Termination of Employment.
 
 
4

--------------------------------------------------------------------------------

 


e.           If the Employee incurs a Termination of Employment by ALC without
Cause, the portion of the Stock Options/SARs, if any, which is exercisable at
the time of such Termination of Employment may be exercised at any time prior to
the first to occur of (i) 90 days after such Termination of Employment or (ii)
the expiration date of the Stock Option/SAR, and shall thereafter expire.  Any
portion of the Stock Options/SARs that is not exercisable at the time of such
Termination of Employment shall expire as of such Termination of
Employment.  For purposes of this Award Agreement, Cause means, unless otherwise
provided by the Committee, (1) "Cause" as defined in any Employment Agreement,
or (2) if there is no such Employment Agreement or if it does not define Cause:
(A) conviction of Employee for committing a felony under federal law or the law
of the state in which such action occurred, (B) dishonesty in the course of
fulfilling Employee's employment duties, (C) willful and deliberate failure on
the part of Employee to perform his or her employment duties in any material
respect, or (D) prior to a Change in Control, such other events as shall be
determined by the Committee.  The Committee shall, unless otherwise provided in
any employment or similar agreement between Employee and ALC, have the sole
discretion to determine whether "Cause" exists, and its determination shall be
final.
 
8.             Voting Rights; Dividend Equivalents.  Prior to the date on which
your rights with respect to Options/SARs have become vested and you exercise
such Options/SARs, you shall not be entitled to exercise any voting rights with
respect to such Options/SARs or any Shares with respect thereto, and shall not
be entitled to receive dividends or other distributions with respect thereto.
 
9.             Non-Transferability of Options/SARs.  Unless otherwise provided
by the Committee in its discretion, Options/SARs may not be sold, assigned,
alienated, transferred, pledged, attached or otherwise encumbered except as
provided in Section 9(a) of the Plan.  Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of Options/SARs in
violation of the provisions of this Section 9 and Section 9(a) of the Plan shall
be void.
 
10.           Adjustment in the Event of Change in Stock.  In the event of any
change in corporate capitalization (including, but not limited to, a change in
the number of shares of Common Stock outstanding), such as a stock split or a
corporate transaction, such as any merger, consolidation, separation, including
a spin-off, or other distribution of stock or property of ALC, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), or any partial or complete liquidation
of ALC, the number and kind of shares subject to the Stock Option/SAR and/or the
exercise price per share shall be adjusted by the Board or Committee as the
Board or Committee may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to the Stock Options/SARs
shall always be a whole number.  The determination of the Board or Committee
regarding any adjustment will be final and conclusive.
 
11.           Payment of Transfer Taxes, Fees and Other Expenses.  ALC agrees to
pay any and all original issue taxes and stock transfer taxes that may be
imposed on the issuance of Shares acquired pursuant to exercise of the Stock
Options/SARs, together with any and all other fees and expenses necessarily
incurred by ALC in connection therewith.
 
12.           Other Restrictions on Exercisability.  The exercise of the Stock
Options/SARs and the delivery of share certificates upon such exercise shall be
subject to the requirement that, if at any time the Committee shall determine
that (a) the listing, registration or qualification of the shares of Common
Stock subject or related thereto upon any securities exchange or under any state
or federal law or (b) the consent or approval of any government regulatory body
is, in the case or (a) or (b), necessary or desirable as a condition of, or in
connection with, such exercise or the delivery or purchase of shares pursuant
thereto, then in any such event such exercise shall not be effective unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
 
 
5

--------------------------------------------------------------------------------

 
 
13.           Taxes and Withholdings.  No later than the date of exercise of the
Stock Options/SARs granted hereunder, the Employee shall pay to ALC or make
arrangements satisfactory to the Committee regarding payment of any federal,
state and local taxes, and any non-U.S. taxes applicable to the Employee, of any
kind required by law to be withheld upon the exercise of such Stock
Options/SARs.  In the event that there is withholding tax liability in
connection with the exercise of Options/SARs, you may satisfy, in whole or in
part, any withholding tax liability by having ALC withhold from the number of
Shares you would be entitled to receive pursuant to the exercise of the
Options/SARs, a number of Shares having a Fair Market Value equal to such
withholding tax liability.  ALC shall, to the extent permitted or required by
law, have the right to deduct from any payment of any kind otherwise due to the
Employee federal, state, local and applicable non-U.S. taxes of any kind
required by law to be withheld upon the exercise of such Stock Options/SARs.
 
14.           Consents and Legends.
 
a.           Consents.  Your rights in respect of the Options/SARs that are
subject to this Award are conditioned on the receipt to the full satisfaction of
the Committee of any required consents that the Committee may reasonably
determine to be necessary or advisable (including, without limitation, your
consenting to ALC’s supplying to any third-party record keeper of the Plan such
personal information as ALC or the Committee deems advisable to administer the
Plan).
 
b.           Legends.  ALC may affix to certificates for Shares issued pursuant
to this Award Agreement any legend that ALC or the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under any applicable securities laws).  ALC may advise the transfer
agent to place a stop order against any legended Shares.
 
15.           Successors and Assigns of ALC.  The terms and conditions of this
Award Agreement shall be binding upon and shall inure to the benefit of ALC and
its successors and assigns.
 
16.           Committee Discretion.  Subject to the terms of your Employment
Agreement, the Committee shall have full and plenary discretion with respect to
any actions to be taken or determinations to be made in connection with this
Award Agreement, and its determinations shall be final, binding and conclusive.
 
17.           Dispute Resolution.
 
a.           Jurisdiction and Venue.  Notwithstanding any provision in your
Employment Agreement, you and ALC irrevocably submit to the exclusive
jurisdiction of (i) the United States District Court for the Eastern District of
Wisconsin and (ii) the courts of the State of Wisconsin for the purposes of any
suit, action or other proceeding arising out of this Award Agreement or the
Plan.  You and ALC agree to commence any such action, suit or proceeding either
in the United States District Court for the Eastern District of Wisconsin or, if
such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the courts of the State of Wisconsin.  You and ALC
further agree that service of any process, summons, notice or document by U.S.
registered mail to the other party’s address set forth below shall be effective
service of process for any action, suit or proceeding in Wisconsin with respect
to any matters to which you have submitted to jurisdiction in this Section
17(a).  You and ALC irrevocably and unconditionally waive any objection to the
laying of venue of any action, suit or proceeding arising out of this Award
Agreement or the Plan in (A) the United States District Court for the Eastern
District of Wisconsin or (B) the courts of the State of Wisconsin, and hereby
and thereby further irrevocably and unconditionally waive and agree not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.
 
b.           Waiver of Jury Trial.  You and ALC hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.
 
            c.           Confidentiality.  You hereby agree to keep confidential
the existence of, and any information concerning, a dispute described in this
Section 17, except that you may disclose information concerning such dispute to
the court that is considering such dispute or to your legal counsel or other
advisors (provided that such counsel or other advisors agree not to disclose any
such information other than as necessary to the prosecution or defense of the
dispute).
 
 
6

--------------------------------------------------------------------------------

 
 
18.           Notice.  All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:
 



 
If to ALC:
Assisted Living Concepts, Inc.
          W140 N8981 Lilly Road           Menomonee Falls, WI 53051          
Attention: Corporate Secretary              
If to Employee:
Address contained in payroll records

 
The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.


19.           Headings.  Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision thereof.


20.           Amendment of this Award Agreement.  The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the Options/SARs shall be
subject to the provisions of  Section 7(c) of the Plan).


21.           Counterparts.  This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.
 

ASSISTED LIVING CONCEPTS, INC.  EMPLOYEE         By:        

Title:     NAME OF EMPLOYEE

 
 
 7

--------------------------------------------------------------------------------